Per Curiam.
Plaintiff, John Lopetrone, sued defendant, Roma Catering Company, Inc., for money allegedly owed plaintiff under the terms of a collective bargaining contract. The trial court, sitting without a jury, held that plaintiff was entitled to recover $488.00, plus costs of $23.00.
An examination of the record and the lower court’s opinion shows that there is some confusion *387as to which contract was in force in 1960, and whether plaintiff was paid at the rate of two dollars per hour at all times. The trial judge, sitting as trier of fact, made determinations which, based on the record, are not clearly erroneous.
Affirmed.